

117 HR 2317 IH: We Will Not Comply Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2317IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Greene of Georgia introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Education and Labor, Transportation and Infrastructure, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that United States citizens may not be discriminated against based on their COVID–19 vaccination status, and for other purposes.1.Short titleThis Act may be cited as the We Will Not Comply Act.2.Interstate commerceNo entity that is subject to title II of the Civil Rights Act of 1964 may discriminate against any person because such person has or has not received a COVID–19 vaccine. 3.Funding riders(a)In generalNo Federal funds may be used to require any individual to receive a COVID–19 vaccine, or to enforce any such requirement. (b)No conditions for educational institutions(1)In generalNo Federal funds may be made available to any elementary school, secondary school, or institution of higher education if such school or institution requires an individual to receive a COVID–19 vaccine as a condition for attendance or participation in any academic or extra-curricular activity, including sports teams, athletic clubs, or any other voluntary organization.(2)DefinitionsIn this subsection:(A)The terms elementary school and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(B)The term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (c)ClarificationNo Federal funds may be used to compel an individual who has a religious objection to a vaccine or to vaccination to receive such vaccine or vaccination.4.Private right of actionAn individual who has been discriminated against on the basis of the individual’s COVID–19 vaccine status, or the individual’s failure to comply with a requirement to wear a face covering, may bring an action in the appropriate United States district court seeking damages.5.Prohibition on Vaccine Requirements to Obtain Government DocumentsNotwithstanding any other provision of law, an individual may not be required to have received a COVID–19 vaccine as a condition for obtaining a United States passport. 6.Interstate Travel Under the Privileges and Immunities Clause(a)In generalThe Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall prohibit air carriers and foreign air carriers (as such terms are defined in section 40102(a) of title 49, United States Code) from denying an individual air transportation solely because such individual has not been vaccinated against COVID–19.(b)Rule of constructionThis section does not prohibit the United States Government from requiring that aliens receive a COVID–19 vaccine before entering the United States. 7.Civil rights and educational opportunities(a)In generalNo public school or public college (as such terms are defined in section 401 of the Civil Rights Act of 1964 (42 U.S.C. 2000c) may deny an individual access to the school or college based on whether the individual has received a vaccine, including a vaccine for COVID–19.(b)Enforcement by the Attorney GeneralThe Attorney General may enforce this section in the same manner as title IV of the Civil Rights Act of 1964 (42 U.S.C. 2000c et seq.). 8.Sense of CongressIt is the sense of Congress that Jacobson v. Massachusetts (197 U.S. 11; 1905) should be overturned. 